EXHIBIT 10.27 Occidental Energy Marketing, Inc. A subsidiary of Occidental Petroleum Corporation 5 Greenway Plaza, Suite 110, Houston, Texas 77046-0521 P. O. Box 27570, Houston, Texas 77227-7570 Phone 713.215.7000 CRUDE OIL CONTRACT AMENDMENT No. 1 VIA FAX: TO: Pioneer Natural Resources USA, Inc. Attn: Contract Management Services Fax: (972) 969-3574 Trader: Deb Stewart FROM: Occidental Energy Marketing, Inc. Trader: Mark Hafner RE: Occidental Contract # 1101-PNR-176641-P Amendment#1 This Amendment Number 1 to the Crude Oil Contract between Occidental Energy Marketing, Inc. (“OEMI”) and Pioneer Natural Resources USA, Inc. (“Counterparty”) dated January, 2011 (the “Contract”) is entered into as of January 17, 2011. For good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged and agreed, the Parties agree that the Contract is hereby amended effective January 1, 2011 as set forth below. Add the Elizabeth Shoemaker 39 #1 R & 40 1 lease to the contract and Exhibit “A”. All other terms of the agreement are unchanged. Agreed to and approved by: OEMI Mark Hafner Director, Crude Oil Acquisitions Agreed to and approved by: Pioneer Natural Resources USA, Inc. Hershal K. Wolfe Vice President Marketing 01/17/2011 EXHIBIT “A” OEMI’s CONTRACT: 1101-PNR-176641-P #1 Counter Party Name: Pioneer Natural Resources USA, Inc. Counter Party Contract Number: Allegro Contract Number: 176641 INTERFACE PRODUCT OPERATOR LEASE NAME LEASE EFFECTIVE DATE CONTROLLED % COUNTY STATE TRANSPORTER DELTA DELTA EFFECTIVE DATE CONTRACT PRICE INDEX 742093480000PNTS WTI Pioneer Natural Resources USA. Inc. ABRAXAS 27 1/1/2011 MARTIN TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093410000PNTS WTI Pioneer Natural Resources USA. Inc. ABRAXAS 27A 1/1/2011 MARTIN TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093420000PNTS WTI Pioneer Natural Resources USA. Inc. ABRAXAS 28.28C CONSOL 1/1/2011 MARTIN TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093430000PNTS WTI Pioneer Natural Resources USA. Inc. ABRAXAS 28A/SLAUGHTER 19D.29A 1/1/2011 MARTIN TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093440000PNTS WTI Pioneer Natural Resources USA. Inc. ABRAXAS 30 1/1/2011 MARTIN TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093470000PNTS WTI Pioneer Natural Resources USA. Inc. ABRAXAS 30B 1/1/2011 MARTIN TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093450000PNTS WTI Pioneer Natural Resources USA. Inc. ABRAXAS 31 1/1/2011 MARTIN TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093460000PNTS WTI Pioneer Natural Resources USA. Inc. ABRAXAS 32A CONSOL 1/1/2011 MARTIN TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093990000PNTS WTI Pioneer Natural Resources USA. Inc. ALDWELL K 2 1/1/2011 REAGAN TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 74209400000PNTS WTI Pioneer Natural Resources USA. Inc. ALDWELL K 45 1/1/2011 REAGAN TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742094010000PNTS WTI Pioneer Natural Resources USA. Inc. ALDWELL L & M 1/1/2011 REAGAN TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093490000PNTS WTI Pioneer Natural Resources USA. Inc. ALLAR 11 1/1/2011 MARTIN TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093500000PNTS WTI Pioneer Natural Resources USA. Inc. ALLAR 17A/WHEELER 17 1/1/2011 MARTIN TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093510000PNTS WTI Pioneer Natural Resources USA. Inc. ALLAR 19 1/1/2011 MARTIN TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093520000PNTS WTI Pioneer Natural Resources USA. Inc. ALLAR 27 1/1/2011 MARTIN TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093530000PNTS WTI Pioneer Natural Resources USA. Inc. ALLAR 3 1/1/2011 MARTIN TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093540000PNTS WTI Pioneer Natural Resources USA. Inc. ALLAR 37 1/1/2011 MARTIN TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093550000PNTS WTI Pioneer Natural Resources USA. Inc. ARICK 34 1/1/2011 MARTIN TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093560000PNTS WTI Pioneer Natural Resources USA. Inc. CHIEFTAN/RAMSEY WL 1/1/2011 MARTIN TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742094460000PNTS WTI Pioneer Natural Resources USA. Inc. ELIZABETH SHOEMAKER 39 #1R& 40 1 1/1/2011 MARTIN TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093570000PNTS WTI Pioneer Natural Resources USA. Inc. ELLIS 8 1/1/2011 MARTIN TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742094030000PNTS WTI Pioneer Natural Resources USA. Inc. H F NEAL 1/1/2011 UPTON TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742094060000PNTS WTI Pioneer Natural Resources USA. Inc. HACIENDA 1/1/2011 UPTON TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093530000PNTS WTI Pioneer Natural Resources USA. Inc. HARRISON 1/1/2011 MARTIN TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093590000PNTS WTI Pioneer Natural Resources USA. Inc. HERNANDEZ 20 1/1/2011 MARTIN TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742094040000PNTS WTI Pioneer Natural Resources USA. Inc. JACK GARNER 1/1/2011 UPTON TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742094050000PNTS WTI Pioneer Natural Resources USA. Inc. LANE 11 1/1/2011 UPTON TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 74209360000PNTS WTI Pioneer Natural Resources USA. Inc. LOUDER 18/SLATTON 1/1/2011 MARTIN TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093610000PNTS WTI Pioneer Natural Resources USA. Inc. LOUDER 33 1/1/2011 MARTIN TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093620000PNTS WTI Pioneer Natural Resources USA. Inc. MARTIN CONSOL 1/1/2011 MARTIN TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093640000PNTS WTI Pioneer Natural Resources USA. Inc. MCADAMS 10 1/1/2011 MARTIN TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093630000PNTS WTI Pioneer Natural Resources USA. Inc. MCCLANE 1/1/2011 MARTIN TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093650000PNTS WTI Pioneer Natural Resources USA. Inc. MCMORRIES 1 1/1/2011 MARTIN TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093660000PNTS WTI Pioneer Natural Resources USA. Inc. MCMORRIES 10 1/1/2011 MARTIN TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093670000PNTS WTI Pioneer Natural Resources USA. Inc. MCMORRIES 33 1/1/2011 MARTIN TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093680000PNTS WTI Pioneer Natural Resources USA. Inc. MEEK A 1/1/2011 MARTIN TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093690000PNTS WTI Pioneer Natural Resources USA. Inc. MEEK D 1/1/2011 MARTIN TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093700000PNTS WTI Pioneer Natural Resources USA. Inc. MEEK E CONSOL 1/1/2011 MARTIN TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093710000PNTS WTI Pioneer Natural Resources USA. Inc. MEEK F 1/1/2011 MARTIN TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093720000PNTS WTI Pioneer Natural Resources USA. Inc. OA DICKENSON/CASAGA 1/1/2011 MARTIN TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093730000PNTS WTI Pioneer Natural Resources USA. Inc. ORSON E 1/1/2011 MARTIN TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093740000PNTS WTI Pioneer Natural Resources USA. Inc. ORSON G 1/1/2011 MARTIN TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093750000PNTS WTI Pioneer Natural Resources USA. Inc. ORSON HIJ 1/1/2011 MARTIN TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093760000PNTS WTI Pioneer Natural Resources USA. Inc. ORSON K 1/1/2011 MARTIN TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093770000PNTS WTI Pioneer Natural Resources USA. Inc. ORSON L 1/1/2011 MARTIN TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093780000PNTS WTI Pioneer Natural Resources USA. Inc. ORSON M 1/1/2011 MARTIN TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742094070000PNTS WTI Pioneer Natural Resources USA. Inc. OWENS /VINA VANCE 1/1/2011 UPTON TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742094120000PNTS WTI Pioneer Natural Resources USA. Inc. OWENS L 1/1/2011 UPTON TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742094130000PNTS WTI Pioneer Natural Resources USA. Inc. PEMBROOK 26 1/1/2011 UPTON TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093790000PNTS WTI Pioneer Natural Resources USA. Inc. PINKERTON 1/1/2011 MARTIN TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742094140000PNTS WTI Pioneer Natural Resources USA. Inc. RATLIFF 6 1/1/2011 UPTON TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093800000PNTS WTI Pioneer Natural Resources USA. Inc. RICHARDS 25 1/1/2011 MARTIN TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093810000PNTS WTI Pioneer Natural Resources USA. Inc. RICHARDS 44 1/1/2011 MARTIN TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742094080000PNTS WTI Pioneer Natural Resources USA. Inc. RUBY 1/1/2011 UPTON TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093820000PNTS WTI Pioneer Natural Resources USA. Inc. SCOTT 28 1/1/2011 MARTIN TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093880000PNTS WTI Pioneer Natural Resources USA. Inc. UNIVERSITY 6-16, 6-17 1/1/2011 ANDREW TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093890000PNTS WTI Pioneer Natural Resources USA. Inc. UNIVERSITY 6-25 & 6-25A 1/1/2011 ANDREW TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093900000PNTS WTI Pioneer Natural Resources USA. Inc. UNIVERSITY 6-39 & 6-45 1/1/2011 ANDREW TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093860000PNTS WTI Pioneer Natural Resources USA. Inc. UNIVERSITY 6-43 & 7-1 1/1/2011 ANDREW TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093970000PNTS WTI Pioneer Natural Resources USA. Inc. UNIVERSITY 7-11, 7-18 1/1/2011 ANDREW TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093920000PNTS WTI Pioneer Natural Resources USA. Inc. UNIVERSITY 7-15 1/1/2011 ANDREW TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093930000PNTS WTI Pioneer Natural Resources USA. Inc. UNIVERSITY 7-22 1/1/2011 ANDREW TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093940000PNTS WTI Pioneer Natural Resources USA. Inc. UNIVERSITY 7-23, 7-33 1/1/2011 ANDREW TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093950000PNTS WTI Pioneer Natural Resources USA. Inc. UNIVERSITY 7-29 1/1/2011 ANDREW TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093980000PNTS WTI Pioneer Natural Resources USA. Inc. UNIVERSITY 7-39 1/1/2011 ANDREW TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093960000PNTS WTI Pioneer Natural Resources USA. Inc. UNIVERSITY 7-41 & 7-43 1/1/2011 ANDREW TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093910000PNTS WTI Pioneer Natural Resources USA. Inc. UNIVERSITY 7-6 & 7-8 1/1/2011 ANDREW TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742094090000PNTS WTI Pioneer Natural Resources USA. Inc. UNRUH 1/1/2011 UPTON TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093830000PNTS WTI Pioneer Natural Resources USA. Inc. VOGLER 13 1/1/2011 MARTIN TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093840000PNTS WTI Pioneer Natural Resources USA. Inc. VOGLER 14 1/1/2011 MARTIN TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742093850000PNTS WTI Pioneer Natural Resources USA. Inc. VOGLER 6 1/1/2011 MARTIN TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742094020000PNTS WTI Pioneer Natural Resources USA. Inc. WHEELER STORAGE 1/1/2011 REAGAN TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742094100000PNTS WTI Pioneer Natural Resources USA. Inc. WOOLEY 7 1/1/2011 UPTON TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff 742094110000PNTS WTI Pioneer Natural Resources USA. Inc. WOOLRIDGE 11 1/1/2011 UPTON TX OET Trucks 1/1/2011 XPA - Midland Sweet + 7%AWTSdiff
